COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                  No. 08-20-00076-CV
                                                  §
  IN RE                                                              Appeal from the
                                                  §
  GUARDIANSHIP OF JOSEPH POAG,                                     Probate Court No. 1
                                                  §
  An Incapacitated Person.                                      of El Paso County, Texas
                                                  §
                                                       (TC# 2020-CGD00010 & 2020-GD00011)
                                                  §


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of jurisdiction. Finding that there is no appealable order, we dismiss the appeal

for want of jurisdiction.

       It is well settled that appellate courts have jurisdiction over final judgments, and such

interlocutory orders as the Legislature deems appealable by statute. Lehmann v. Har–Con

Corporation, 39 S.W.3d 191, 195 (Tex. 2001); see also TEX.CIV.PRAC.&REM.CODE ANN.

§ 51.014 (authorizing appeals from certain interlocutory orders). An order is not final for purposes

of appeal unless it actually disposes of all parties and all claims. Lehmann, 39 S.W.3d at 205.

       Appellant Marisela Chavez Poag’s notice of appeal indicates she is attempting to appeal

appointing a person other than her as her husband Joseph Poag’s guardian.              Because the
appointment order does not dispose of all parties and all claims, this order is an interlocutory order

that is not final for purposes of appeal. Further, there is no statutory provision authorizing an

appeal from this interlocutory order. See generally TEX.CIV.PRAC.&REM.CODE ANN. § 51.014

(main interlocutory appeal statute). Accordingly, we dismiss this appeal for want of jurisdiction.



April 8, 2020
                                               YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2